ORIGINAL                                          05/16/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                                    Case Number: DA 22-0209


                                        DA 22-0209


CLARKSTON FIRE SERVICE AREA #6,

            Plaintiff and Appellee,                                     MAY 1 6 2022
                                                                      Bowcsn Crli
                                                                    Clerk of supreme C..
                                                                       Siata r•I     •
      v.

DAWN DAVIS LEMIEUX, STEVEN LEMIEUS
                                                                    ORDER
and TRACY ELLEN SHAW,

            Defendants,

MONTANA COMMUNITIES ASSOCIATION,

            Defendant and Appellant.


       This Court reviews briefs to ensure compliance with Rules 11 and 12 of the
Montana Rules of Appellate Procedure. After reviewing the Appellant's Brief filed on
May 13, 2022, this Court has determined that the brief does not comply with the Rules
and must be resubmitted.
       Montana Rule of Appellate Procedure 12(1)(i), requires that the relevant
judgment, order(s), findings of fact, conclusions of law, jury instruction(s), ruling(s), or
decision(s) from which the appeal is taken together with any written memorandum or
rationale of the court, and those pages of the transcript containing any oral ruling in
support thereof, be contained in an appellant's brief to this Court.          The Appellant
included an appendix containing only the Final Judgment in this matter, but on appeal
challenges the District Court's decisions and analysis found in its summary judgment
order; that order must be attached as an appendix as well. Therefore,
       IT IS ORDERED that the signed original and seven copies of the referenced brief
be returned for revisions necessary to comply with the specified Rule;
       IT IS FURTHER ORDERED that a signed original and seven copies of the
revised brief ordered herein be filed within ten (10) days of the date of this Order with the
Clerk of this Court and that one copy of the revised brief be served on each counsel of
record;
       IT IS FURTHER ORDERED that no changes, additions, or deletions other than
those specified in this Order may be made to the brief as originally filed;
       IT IS FURTHER ORDERED that the postage costs for returning the referenced
copies of Appellant's Brief will be billed to Appellant by the Clerk of this Court and shall
be due and payable upon receipt; and
       IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M. R. App. P. 13 shall run from the date of filing of the revised brief.
       The Clerk of this Court is directed to mail a true copy of this Order to Appellant
and to mail a true copy of this Order to all counsel upon whom the brief was served.
       DATED this 16 day of May, 2022.
                                                         For the Court,




                                                                        Justice